Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 19, 20-23, 24-26, 27-34 have been considered but are moot in view of new grounds of rejection.

Applicant argues that prior art of reference does not disclose to “redirect the request message to the second mobility management device via the base station by sending, to the base station, a redirection message including information about the second mobility management device”.
Here, new art of reference, Guo (US 2010/0120399 A1) discloses redirect the request message to the second mobility management device via the base station by sending, to the base station a redirection message (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6 ).
Furthermore, Koodli discloses that the second or “New MME” performs security or “authentication” where it was not previously done by the original MME. This prevents duplication (see [0081] of Koodli).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20-23, 24-26, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2011/0249654 A1) in further view of Koodli et al. (US 2011/0075675 A1) in further view of Guo et al. (US 2010/0120399 A1).
 	Regarding claims 19 & 25, Yu discloses a first mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a second mobility management device that is redirected from the first mobility management, the first mobility management device that is redirected form the first mobility management (see new MME [0115])  and a base station in a mobile communications system, comprising:
at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME): and
at least one memory coupled to the at least one processor (see storage in [0277], memory is an anticipated part of a modern 
instructions that when executed by the at least one processor cause the at least one processor to:
receiver a request message from the UE via the base station (see carry out a service request procedure from UE in [0057] and 203 in fig. 2), 
receiver subscription data from a subscription management device (see [0105], receive subscription data from HSS), 
and redirect the request message to the second mobility management device (see redirect request [0151] to new or target MME) (see source eNodeB in fig. 2) a redirection message including information about the second mobility management device (see [0172], information of the target MME included in redirect) ;
Yu does not specifically disclose however Koodli discloses wherein security association is established between the UE and the second mobility management device unless the security association is established between the UE and the first mobility management device (see “[0052] In step 5, authentication/security information is exchanged. In the case of 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yu with that of Koodli. Doing so would improve deployment efficiency and reduce operational costs within mobile networks ([0004] of Koodli);
Yu and Koodli do not specifically disclose however Guo discloses redirect the request message to the second mobility management device via the base station by sending, to the base station a redirection message (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6 );
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
Regarding claim 22, 28, 32, Yu discloses a second mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a first mobility management device, a UE in a mobile communication system, method of a second mobity management device, the UE the method, and the second mobility management device comprising:
at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME); and
at least one memory (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME) coupled to the at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME), the at least one memory storing
instructions that when executed by the at least one processor cause the at least one processor to:
cause the first mobility management device to redirect a request message from the UE  (see redirect request [0151] to new or target MME);
 the first mobility management receiving the request message, receiving subscription data from a subscription management device (see [0105], receive subscription data from 
Yu does not specifically disclose however Koodli discloses to establish security association between the UE and the second mobility management device unless the security association is established between the UE and the first mobility management device (see “[0052] In step 5, authentication/security information is exchanged. In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request” and [0081] In step 6, when the old MME cannot validate the TAU request message, it responds with "User Authentication Failed" cause in context response message. This causes the new MME to initiate an authentication procedure); 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Koodli with that of Yu. Doing so would improve deployment efficiency and reduce operational costs within mobile networks ([0004] of Koodli);
Yu and Koodli do not specifically disclose however Guo discloses cause the first mobility management device to 
Yu and Koodli do not specifically disclose however Guo discloses sending, to the base station a redirection message including information about the second mobility management device (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6 );
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
 	Regarding 31, 33 & 34, Yu disclsoes a method of a first mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a second mobility management device that is redirected from the first mobility management device, a method of a base station and a method of a UE, the methods comprising: 
receiving a request message from the UE (see carry out a service request procedure from UE in [0057] and 203 in fig. 2): receiving subscription data from a subscription management device (see 
Yu does not specifically disclose however Koodli discloses wherein security association is established between the UE and the second mobility management device unless (see “[0052] In step 5, authentication/security information is exchanged. In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request” and [0081] In step 6, when the old MME cannot validate the TAU request message, it responds with "User Authentication Failed" cause in context response message. This causes the new MME to initiate an authentication procedure); 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Koodli with that of Yu. Doing so would improve deployment efficiency and reduce operational costs within mobile networks ([0004] of Koodli);

redirecting the request message to the second mobility management device via the base station by sending, to the base station, a redirection message (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
Regarding claims 21, 24, 27, 30, Yu in view of Koodli and Guo discloses, wherein the instructions stored in the at least one memory further comprise instructions that when executed bv the at least one processor, cause the at least one processor to decide to redirect to the second mobility management device via the base station (see redirection [0151]).

Regarding Claims 20, 23, 26 & 29, Yu in view of Koodli and Guo discloses the second mobility management device wherein the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643